F I L E D
                                                                 United States Court of Appeals
                                                                         Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                         JUN 9 1999
                            FOR THE TENTH CIRCUIT
                                                                    PATRICK FISHER
                                                                             Clerk

    DOROTHY SANCHEZ, individually
    and as next friend of Lisa Sanchez,

                Plaintiff-Appellant,

    v.                                                 No. 98-2159
                                                  (D.C. No. CIV 96-934)
    GILBERT BACA, Captain;                              (D. N.M.)
    NEW MEXICO DEPARTMENT
    OF PUBLIC SAFETY; SELMINO
    RAEL, President, New Mexico
    Highlands University; MARGARET
    GARZA, DR.; GARY SMITH,
    Lieutenant; WILTON ROGERS;
    NEW MEXICO HIGHLANDS
    UNIVERSITY,

                Defendants-Appellees.




                            ORDER AND JUDGMENT          *




Before TACHA , BARRETT , and MURPHY , Circuit Judges.




*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
       After examining the briefs and appellate record, this panel has determined

unanimously to grant the parties’ request for a decision on the briefs without oral

argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore

ordered submitted without oral argument.

       Plaintiff Dorothy Sanchez, individually and as next friend of her daughter

Lisa Sanchez, appeals from the order of the district court granting   defendants ’

motions for summary judgment and denying her motion for summary judgment

against defendant Gary Smith. We affirm.

       Sanchez had been the director of student support services at    New Mexico

Highlands University (NMHU) for twenty-four years. She administered a

program designed to assist first generation college students who were

predominantly Hispanic. She was employed on a year to year contract.

       In April 1996, a racially inflammatory flyer, “El Nuevo Mexicano,” was

circulated on campus. The     New Mexico State Police, in conjunction with the

New Mexico Department of Public Safety (collectively “NMDPS           defendants” ),

began an investigation at the request of NMHU officials because the flyer

threatened death and violence against certain faculty and administrative

personnel.

       In the course of this investigation, the police learned that Sanchez might be

using NMHU equipment in her home, which was against NMHU policy. The


                                            -2-
police obtained three search warrants which resulted in one search of Sanchez’

office and two searches of her home. Some equipment was found in her home.

Falsified federal financial aid records and other official NMHU documents were

found in her office as well as multiple copies of the hate flyer. According to

defendants , this matter remains under investigation by both state and federal law

enforcement officials. After the equipment was found in her home, the NMHU

defendants placed Sanchez on suspension with pay and later gave her notice that

her contract would not be renewed for the 1996-97 school year.

      Sanchez then commenced this action in which she raised twenty-two

claims, apparently under 42 U.S.C.   § 1983, Title VII, and various state laws. She

raised Fourth Amendment illegal search and seizure claims against the NMDPS

defendants . She alleged the NMHU defendants violated her rights by suspending

her with pay and by later not renewing her contract without proper due process

procedures. She also alleged her liberty and First Amendment rights were

violated. Sanchez raised claims on behalf of her daughter against the NMDPS

defendants alleging Fourth Amendment search and seizure violations during the

first search, when her daughter was home.

      The district court dismissed Sanchez’ claims brought against the NMDPS

defendants pursuant to the Fifth Amendment and her claims for abuse of process

and malicious prosecution. Sanchez does not appeal this order. The court also


                                         -3-
granted all defendants ’ motions for summary judgment and denied her motion for

summary judgment against defendant Lt. Gary Smith.

      On appeal, Sanchez argues that her motion for summary judgment should

have been granted. She also contends her Fourth Amendment rights were violated

by the searches as defendants had no probable cause for any of the searches, the

searches were pretexual, and the first warrant was unreasonable. She states that

the NMHU defendants conspired with the NMDPS         defendants , violated her

Fourth Amendment rights by searching her office, and violated her property right

in continued employment, her First Amendment rights of free speech and

association, and her liberty interests.

      “We review the entry of summary judgment de novo, drawing all

reasonable inferences in favor of the nonmovants.” Hulsey v. Kmart, Inc., 43

F.3d 555, 557 (10th Cir. 1994). The moving party must show there is no genuine

issue as to any material fact and it is entitled to judgment as a matter of law. See

id. The nonmovant must establish, at a minimum, an inference of the presence of

each element essential to the case. See id.

      Sanchez asserts the NMDPS      defendants violated the Fourth Amendment in

searching her home twice and her office once. The first search of her home

appears to have been the result of Lt. Smith’s conversation with several people

about the threatening flyer, which first brought police presence to the campus at


                                          -4-
the administration’s request. While speaking with Sanchez’ secretary, Lt. Smith

learned that Sanchez had taken some state property, including a computer,

recorder, and associated items home and that she was performing hypnotherapy at

her home as she had been told not to do it on campus. Lt. Smith verified that

Sanchez did not have permission to take the equipment home. University officials

then went to Sanchez’ office, without police presence, to see if the equipment was

there. It was not. Some NMHU equipment was found in Sanchez’ home as a

result of the search and she was suspended with pay.

      The second search warrant was issued for Sanchez’ office. Lt. Smith had

learned through interviews with various individuals, including Sanchez’ secretary,

that Sanchez had been altering documents, including W-2 forms and tax returns,

apparently to qualify first generation students for scholarships when their family

income was too high. The search warrant was issued to find those altered

documents.

      During the execution of the second search warrant, a large number of

copies of the hate flyer was discovered and Lt. Smith sought another search

warrant for Sanchez’ home to look for threatening letters. Lt. Smith also had

information that Sanchez may have been involved in distributing the flyer as 500

copies were unaccounted for on her copy card and students had been seen using

that card to copy the flyer.


                                         -5-
       We review the sufficiency of the affidavit upon which a warrant is issued

by looking at the totality of the circumstances and simply ensuring “that the

magistrate had a substantial basis for concluding that probable cause existed.”

Illinois v. Gates , 462 U.S. 213, 238-39 (1983)     (quotation omitted). Probable

cause means that “there is a fair probability that contraband or evidence of a

crime will be found in a particular place.”     Id. at 238.

       We have reviewed the supporting affidavits contained in the appendix and

conclude that each affidavit provided the magistrate with a substantial basis for

concluding probable cause existed to justify the issuance of the warrants. Further,

Sanchez has failed to show that the searches exceeded the warrants.

       Sanchez has two main claims against the NMHU           defendants. One is based

on her suspension with pay and non-renewal of her employment contract.

“Suspension with pay does not raise due process concerns.”         See Hicks v. City of

Watonga , 942 F.2d 737, 746 n.4     (10th Cir. 1991) (citing Cleveland Bd. of Educ.

v. Loudermill , 470 U.S. 532, 544-45 (1985);        Pitts v. Board of Educ. of U.S.D.

305 , 869 F.2d 555, 556 (10th Cir. 1989)). No        due process or liberty interests

violations occurred due to Sanchez’ suspension with pay.

       Sanchez was employed pursuant to a year-to-year contract. That contract

was not renewed. Sanchez has failed to show that she had a constitutionally

protected property interest in her continued employment. “[A] nontenured school


                                              -6-
district employee ‘must have more than a unilateral expectation [of continued

employment]. He must, instead, have a legitimate claim of entitlement to it.’”

Sullivan v. School Bd. of Pinellas County    , 773 F.2d 1182 , 1185 (11th   Cir. 1985)

(quoting Board of Regents of State Colleges v. Roth     , 408 U.S. 564, 577 (1972)).

In Sullivan , the court concluded that a teacher with a long employment history

with the school may, under certain circumstances, have a legitimate claim to job

tenure under certain circumstances.

      Sanchez has not shown any such expectation. She therefore had no

protected property interest in her continued employment, nor has she shown any

mutually explicit understanding sufficient to create such an interest.

      Secondly, Sanchez alleged that the NMHU         defendants violated her liberty

and First Amendment rights because her suspension was in retaliation for her

speech on matters of public interest. Sanchez did not identify the incidents to

which she was referring, but apparently some occurred after she filed the lawsuit

and were added to her amended complaint. These comments cannot support a

claim of retaliation occurring before the comments were made.

      Sanchez’ other allegations are vague. She stated that she was not offered

the opportunity to clear her name prior to her suspension and that she was

suspended “in retaliation for her association and speech on matters of public

interest concerning University administration.” App., Vol. 1 at 18. Later, she


                                            -7-
mentions flyers that were critical of the NMHU president and suspicions that she

may have been involved with them. None of these conclusory accusations is

sufficient to state a viable claim.

       The remainder of Sanchez’ claims arise out of these three main issues. She

raised claims of trespass, conversion, a property right in the computer equipment

as her personal items were on it, and Fourth Amendment violations on behalf of

her daughter who was at home asleep during the first search. She has not stated

any viable claim.

       We have reviewed the parties’ briefs, the appendices, and the district

court’s oral explanation of its judgment and its opinion. We conclude that the

district court properly granted   defendants ’ motion for summary judgment and

denied Sanchez’ motion for summary judgment. The judgment of the United

States District Court for the District of New Mexico is AFFIRMED.



                                                     Entered for the Court



                                                     James E. Barrett
                                                     Senior Circuit Judge




                                           -8-